Citation Nr: 0717636	
Decision Date: 06/13/07    Archive Date: 06/26/07

DOCKET NO.  05-03 527A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to service connection for a low back 
disability, to include as secondary to service-connected 
bilateral flat feet.

2.  Entitlement to an initial rating in excess of 10 percent 
for bilateral flat feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from October 1969 to October 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Honolulu, Hawaii, which granted the veteran's claims for 
service connection for bilateral hearing loss and for 
bilateral flat feet, each to zero percent disabling effective 
December 18, 2000 (the date that VA received these claims), 
and denied the veteran's claims for service connection for 
post-traumatic stress disorder (PTSD), right hand arthritis 
with numbness, left hand arthritis with numbness, an eye 
condition, a liver condition, and for a low back disability, 
to include as secondary to service-connected bilateral flat 
feet.  The RO assigned a 10 percent evaluation for multiple 
non-compensable service-connected disabilities effective 
December 18, 2000, and determined that, as new and material 
evidence had not been received, a previously denied claim for 
service connection for a perforated right tympanic membrane 
would not be reopened.  In August 2003, the veteran disagreed 
with this decision with respect to the rating assigned to his 
service-connected bilateral flat feet and with respect to the 
denial of his claim for service connection for a low back 
disability, to include as secondary to service-connected 
bilateral flat feet.  There is no subsequent correspondence 
from the veteran or his service representative expressing 
disagreement with the denial of his claims for service 
connection for PTSD, right and left hand arthritis with 
numbness, an eye condition, or a liver condition; thus, these 
issues are not in appellate status.  The veteran also has not 
expressed disagreement with the zero percent rating assigned 
to his service-connected bilateral hearing loss; thus, this 
issue also is not in appellate status.  See Grantham v. 
Brown, 114 F.3d 1156 (1997).

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  Separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

In a September 2004 rating decision, the RO granted an 
increased rating of 10 percent for the veteran's service-
connected bilateral flat feet effective December 18, 2000.  
Id.  

In statements on a VA Form 21-4138 received at the RO in 
November 2004, the veteran perfected a timely appeal with 
respect to his claims for service connection for a low back 
disability, to include as secondary to service-connected 
bilateral flat feet, and for an initial rating in excess of 
10 percent for service-connected bilateral flat feet.  Later 
that same month, in November 2004, the veteran requested an 
RO hearing.  This hearing was held at the RO in February 
2005.

In a May 2005 rating decision, the RO denied the veteran's 
claims for service connection for a low back disability, a 
right knee disability, a left knee disability, a neck 
disability, and a bilateral shoulder disability, each as 
secondary to service-connected bilateral flat feet.  There is 
no subsequent correspondence from the veteran or his service 
representative expressing disagreement with this decision; 
thus, issues with respect to service connection for a right 
knee disability, a left knee disability, a neck disability, 
and a bilateral shoulder disability, each as secondary to 
service-connected bilateral flat feet, are not in appellate 
status.

In a November 2005 rating decision, the RO again denied the 
veteran's claim for service connection for a low back 
disability as secondary to service-connected bilateral flat 
feet.

The issue of entitlement to service connection for a back 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's service-connected bilateral flat feet are 
manifested by a small amount of soft tissue swelling in the 
left foot, normal bone density and bony alignment, and 
complaints of pain in the right foot.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for bilateral flat feet have not been met.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5276 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA.  
See Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA 
provides, among other things, for notice and assistance to VA 
claimants under certain circumstances.  VA has issued final 
rules amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)) (2006).  The intended effect 
of these regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Veterans Court) 
held, in part, that a VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.

During the pendency of this appeal, on March 3, 2006, the 
Veterans Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Veterans Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claims adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in June 2001, February 2005, and April 2006 fulfills the 
provisions of 38 U.S.C.A. § 5103(a).  That is, the veteran 
was effectively informed to submit all relevant evidence in 
his possession and received notice of the evidence needed to 
substantiate his claims, the avenues by which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  See Beverly v. 
Nicholson¸19 Vet. App. 394, 403 (2005); see also Mayfield v. 
Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board recognizes that, according to Pelegrini II, at 119-
20, proper VCAA notice must "precede an initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  Here, the June 2001 VCAA notice 
was furnished to the veteran and his service representative 
prior to the April 2003 RO decision that is the subject of 
this appeal.  

The RO also provided the veteran and his service 
representative with notice of the Dingess requirements in 
June 2006.  However, the Board finds that this post-
decisional notice (i.e., after the April 2003 rating decision 
that is the subject of this appeal) is not prejudicial to the 
veteran.  As will be explained in greater detail below, the 
preponderance of the evidence is against the veteran's 
initial rating claim; thus, any questions as to the effective 
date to be assigned are moot.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

Significantly, the evidence does not show, nor does the 
appellant contend, that any notification deficiencies, either 
with respect to timing or content, have resulted in 
prejudice.  That is, there has been no plausible showing of 
how the essential fairness of the adjudication was affected.  
See Mayfield v. Nicholson, 19 Vet. App. 103, 128, 129 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (due 
process concerns with respect to VCAA notice must be pled 
with specificity).  See also Overton v. Nicholson, 20 Vet. 
App. 427 (2006); Dalton v. Nicholson, No. 04-1196 (U.S. Vet. 
App. Feb. 16, 2007); Dunlap v. Nicholson, No. 03-320 (U.S. 
Vet. App. Mar. 22, 2007); Sanders v. Nicholson, No. 06-7001, 
slip op. at 14 (Fed. Cir. May 16, 2007).

The Board also finds that all necessary assistance has been 
provided to the appellant.  The evidence includes service 
medical records, private treatment records, and VA medical 
records, including VA examination reports.  There is no 
indication of any additional relevant evidence that has not 
been obtained.  The veteran asserted in August 2003 that his 
service medical records did not accurately reflect in-service 
treatment for (unspecified) back problems; however, he has 
not provided any objective medical evidence showing in-
service treatment for a low back disability nor informed VA 
where it could obtain such evidence.  The veteran testified 
in support of his claims at an RO hearing in February 2005.  
The Board notes that, after this appeal was certified to the 
Board in July 2006, the veteran requested that VA "update my 
files" at a VA clinic in Kona, Hawaii, and also submitted 
additional private treatment records in support of his claims 
in December 2006.  In an April 2007 brief submitted to the 
Board on the veteran's behalf, the veteran's service 
representative waived RO jurisdiction over the private 
treatment records submitted in December 2006.  Because the 
veteran did not refer to any specific claim nor identify any 
records that should be obtained in his December 2006 
statement, and because his service representative has not 
requested assistance from VA in obtaining treatment records 
since December 2006, the Board concludes that a remand for 
additional development is not required.  

The veteran also was provided with a comprehensive VA spine 
examination in December 2002 and a September 2004 VA feet 
examination.  The reports of these examinations, along with 
other relevant evidence, show that the veteran's service-
connected bilateral flat feet are mildly disabling .  The 
evidence is adequate to resolve this claims; there is no duty 
to provide another examination or a medical opinion.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).
 
In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claims under consideration.  Adjudication of the claims at 
this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the appellant.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).
Higher Initial Rating for Bilateral Flat Feet

The veteran's service-connected bilateral flat feet have been 
evaluated as 10 percent disabling since December 18, 2000 
(the date that VA received his claim for service connection).  
He appeals for higher initial or staged ratings.  See 
Fenderson, supra.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from service-connected disability.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2006).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2006).  In order to evaluate the level of disability 
and any changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2006).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2006).  

Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing.  38 C.F.R. § 4.45 (2006).

VA must consider "functional loss" of a musculoskeletal 
disability separately from consideration under the diagnostic 
codes; "functional loss" may occur as a result of weakness, 
fatigability, incoordination or pain on motion.  38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
VA must consider any part of the musculoskeletal system that 
becomes painful on use to be "seriously disabled."  

The veteran complained of bilateral foot pain and cramps in 
his feet on VA outpatient treatment in June 2003.  Physical 
examination showed no edema in his extremities and intact 
sensation and pedal pulses.  The assessment included feet 
pain.

On VA feet examination in September 2004, the veteran 
complained that his feet "bother him a lot" and caused him 
to miss 30 days of work in the past year.  His history 
included entering active service with pes planus that 
worsened throughout his military service.  "Over the years 
he has tolerated this reasonably well as he has not been 
required to stand on his feet for long periods of time."  
The veteran worked as a TSA baggage handler for 50 hours a 
week.  He had decreased his walking to less than a quarter of 
a mile, although he had previously enjoyed hiking.  He used a 
cane approximately 1/3 of the time and had a considerable 
amount of pain in his arches.  His biggest problem was pain 
and not weakness or fatigability.  Physical examination 
showed moderately severe pes planus with no tenderness of the 
arch, no distortion of the feet, no painful movement, edema, 
weakness, instability, or tenderness, a hobbling gait, normal 
weight-bearing, an Achilles tendon that deviated 5 degrees 
laterally in both feet and, overall, the feet were pain-free 
when manipulated.  X-rays confirmed bilateral mild pes 
planus.  The diagnosis was moderately severe and moderately 
symptomatic bilateral pes planus.

On VA (fee-based) feet examination in November 2004, the 
veteran complained of pain on the lateral aspect of the left 
foot that had lasted for several months, weakness, swelling, 
lack of endurance, limited standing and walking with frequent 
rest periods, and flare-ups with frequent weight bearing.  He 
reported a previous back injury "which he suspects might be 
limping and causing his problem."  He also reported that his 
foot pain "limit[ed] his ability to conduct normal activity 
whether at home or at work during periods of severe pain 
flare-ups."  When walking, he experienced "a sensation that 
his feet are disconnected or dangling in the deceleration 
stage of [his] gait."  Physical examination showed 
asymptomatic sinus tarsi and plantar calcaneus and that 
palpation of the area of the calcaneal cuboid joint of the 
left foot elicited discomfort consistent with his complaints.  
X-rays of the left foot and ankle showed normal bone density 
and bony alignment and a peroneal sesamoid bone at the cuboid 
peroneal tendon articulation.  The examiner noted that 
"direct pressure on this area elicits discomfort consistent 
with" the veteran's complaint.  The diagnosis was 
sesamoiditis (or inflammation of the sesamoid bones in the 
tendon or joint capsule), peroneal tendonitis, and foot pain.

On VA examination in December 2004, the veteran complained of 
bilateral foot pain.  His history included bilateral flat 
feet since active service.  He attributed his knee, back, and 
neck pain to his feet, stating that his pain started in his 
feet and traveled all the way up his body through the back to 
his neck.  He worked as a TSA agent and was on his feet for 
most of the day.  Objective examination showed intact distal 
pulses, no edema in the extremities, a normal gait, mild pes 
planus with minimal ankle pronation bilaterally, and negative 
straight leg raising.  The assessment included bilateral flat 
feet.

On private outpatient treatment with M.T.S., D.P.M. 
(Dr. M.T.S.), in June 2006, the veteran complained of 
tingling and numbing sensations in both feet.  Objective 
examination of both feet showed an area of visible swelling 
near the posterior tibial nerve, a positive Tinel's sign over 
the posterior nerve bilaterally, left worse than right, and 
radiating discomfort partially up the distal 1/3 of the left 
foot.

In a June 2006 letter, Dr. M.T.S. stated that he had seen the 
veteran for complaints of burning, numbness, and radiating 
pain in both feet.  The veteran traced his pain along the 
course of the posterior tibial nerve and in to the plantar 
surface.  Following an injection in to the left tarsal tunnel 
area, the veteran reported good relief from his symptoms for 
approximately 2 to 3 days on the left side until the original 
symptoms returned.  Dr. M.T.S. stated that the working 
diagnosis was tarsal tunnel syndrome.

On private outpatient treatment with Dr. M.T.S. in November 
2006, the veteran complained of a left foot and ankle sprain.  
X-rays of the left foot showed normal bone density and bony 
alignment, a small amount of soft tissue swelling located at 
the anterior talofibular ligament of the left side, and no 
osseous injury.

The Board finds that the preponderance of the evidence is 
against an initial rating in excess of 10 percent for 
bilateral flat feet.  The objective medical evidence does not 
show that the veteran's service-connected bilateral flat feet 
are more than moderately disabling such that an increased 
rating is warranted.  Although physical examination of the 
veteran's feet in September 2004 showed moderately severe 
flat feet, the VA examiner stated that, overall, the 
veteran's feet were pain-free on manipulation.  X-rays 
confirmed mild bilateral pes planus (or flat feet).  Physical 
examination in November 2004 elicited complaints of pain and 
discomfort in the feet, although x-rays showed normal bone 
density and bony alignment.  On VA examination in December 
2004, the veteran had a normal gait and mild pes planus.  The 
Board acknowledges the veteran's continuing complaints of 
feet pain; these complaints appear to be the basis for the 
initial 10 percent rating assigned for his service-connected 
bilateral flat feet.  However, the Board finds that, even 
considering 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca, supra, 
the record as a whole is against a finding that the veteran 
has any additional limitation of motion in his feet due to 
pain or flare-ups of pain.  Nor is there medical evidence of 
such secondary symptoms as fatigability, weakness, or 
incoordination resulting in additional limitation of motion 
that might warrant the assignment of a schedular evaluation 
in excess of 10 percent for service-connected bilateral flat 
feet.

Finally, the Board finds that, as the 10 percent rating 
assigned to the veteran's service-connected bilateral flat 
feet appropriately compensates him for the level of 
disability that he has experienced since he filed his service 
connection claim, a staged rating is not for consideration.  
See Fenderson, supra.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have been considered 
whether or not they were raised by the veteran as required by 
Schafrath, including the provisions of 38 C.F.R. § 
3.321(b)(1).  See Schafrath, supra.  It appears that the 
veteran is currently employed by TSA and has been in his 
current job with TSA at least since October 2001.  He 
reported in September 2004 that he had lost 30 days of work 
to his service-connected bilateral flat feet in the past 
year.  However, the medical evidence of record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedular standards."  38 C.F.R. § 3.321(b)(1) 
(2006).  There also has been no showing by the veteran that 
his service-connected bilateral flat feet have necessitated 
frequent periods of hospitalization beyond that contemplated 
by the rating schedule.  In the absence of such factors, the 
Board finds that the criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In summary, the Board finds that the preponderance of the 
evidence is against a finding that the veteran's service-
connected bilateral flat feet caused or aggravated a low back 
disability or that a low back disability was otherwise 
incurred in or aggravated by active service.  See Allen, 
supra.  The Board also finds that the preponderance of the 
evidence is against an initial rating in excess of 10 percent 
for bilateral flat feet.  See Fenderson, supra.  In making 
this determination, the Board has considered the provisions 
of 38 U.S.C.A. § 5107(b), but there is not such a state of 
approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to an initial rating in excess of 10 percent for 
bilateral flat feet is denied.

REMAND

A review of the veteran's service medical records indicates 
that he reported no history of bone, joint, or other 
deformity at his enlistment physical examination in June 
1969.  Clinical evaluation was completely normal.  The 
veteran was not treated during active service for any low 
back complaints.  A copy of his separation physical 
examination was not available for review.

On VA outpatient treatment in October 2001, the veteran 
complained of worsening back pain in the past 6 months with 
sleep disturbance.  He denied any numbness, tingling, or 
incontinence.  He was on his feet all day long.  His history 
included chronic back pain on and off since 1973.  The 
veteran reported that he originally hurt his back during 
active service.  The assessment was chronic low back pain 
with recent deterioration.  Following VA outpatient treatment 
in January 2002, the assessment was chronic lower back pain 
with associated foot pain.  The veteran received VA 
outpatient physical therapy for treatment of his chronic low 
back pain in 2002.

In an August 2002 letter, L.J.K., D.C. (- initials used to 
protect privacy) (Dr. L.J.K.), stated that she had seen the 
veteran in the early 1980's for complaints of lower back pain 
and radicular symptoms in to the lower back.  "A review of 
his etiology of these complaints can be traced back to his 
duties as an aircraft mechanic in the United States Air 
Force.  He states that he was required to lift and carry 
heavy aircraft parts while performing his duties, 
particularly lifting and carrying heavy aircraft tires."  
The veteran also reported to Dr. L.J.K. that he had been 
diagnosed with a lumbar disc injury to the L4-5-S1 during 
active service which had worsened "through the years...due to 
activities of daily living."

On VA spine examination in October 2002, the veteran 
complained of constant low back pain that radiated down his 
right leg.  He reported injuring his lower back while working 
in a tire shop on active duty and claimed that he lifted "a 
lot of heavy Air Force tires."  He had used a cane to 
ambulate for the last year.  The VA examiner reviewed the 
veteran's recent medical records, which showed only a 
diagnosis of chronic lower back pain.  Physical examination 
showed that he appeared to be in a lot of pain, was unable to 
sit still or sit comfortably, was slow to arise from the 
chair, had a difficult time walking or standing, and a 
negative sciatic stretch and supine leg raise test, a smooth, 
straight, and non-tender spine, normal paraspinous muscles, 
and no evidence of atrophy.  Range of motion testing of the 
lumbar spine showed forward flexion to 70 degrees, extension 
backward to 10 degrees, and lateral flexion to 10 degrees.  
The VA examiner stated that the range of motion and 
complaints of pain were "out of proportion" with the 
veteran's physical examination results.  X-rays of the lumbar 
spine showed marked disc space narrowing and degenerative 
change at L4-5.  The VA examiner stated, "It would be 
impossible to completely exclude heavy lifting while in the 
service as an etiology of [the veteran's] lower back pain or 
lower back strain."  The diagnosis was chronic lower back 
pain, most likely myofascial pain, with degenerative disc 
disease and degenerative joint disease.

On private outpatient treatment with R.T., M.D. (Dr. R.T.), 
in June 2003, the veteran complained of low back pain 
following an on-the-job injury in May 2003.  His pain was 
located primarily in the lumbar spine and did not radiate.  
It was intermittent, moderately intense, and aching.  
Dr. R.T. noted that this pain was chronic but intermittent 
with an acute exacerbation following lifting heavy baggage at 
work.  Dr. R.T. also noted prior exacerbations of the 
veteran's back problems with motor vehicle accidents.  
Objective examination of the low back showed normal skin, 
soft tissue, and bony appearance with gentle lumbar lordotic 
curve, no gross edema or evidence of acute injury, normal 
palpation of the bony posterior spinous processes, the sacral 
spine, iliac crest, posterior iliac spine, and coccyx without 
soft tissue abnormality, intact sensation to light touch and 
pain, brisk femoral pulse, intact superficial reflexes, 5/5 
muscle strength, full active and passive range of motion in 
flexion, extension, lateral flexion, and rotation, and 
negative straight leg raising.  The assessment was low back 
pain.  This assessment was unchanged on follow-up outpatient 
treatment with Dr. R.T. in August and September 2003.

In a September 2003 letter, Dr. R.T. stated that the veteran 
was under her care for a back injury at work.  Dr. R.T. also 
stated that the veteran "mentioned that he had chronic back 
pain since leaving the Air Force."

A private magnetic resonance imaging (MRI) scan of the 
veteran's back in September 2003 showed bilateral neural 
foraminal narrowing at L4-5 and L5-S1 and diffuse disc bulges 
at L2-3 through L5-S1.

On VA outpatient treatment in December 2003, the veteran 
complained of continued low back pain.  He had injured his 
back while working for the Transportation Security 
Administration (TSA) and his workers' compensation was 
running out.  The assessment included lower back pain.

At his February 2005 RO hearing, the veteran testified that 
he took over-the-counter medication every morning for his 
back pain.  He also testified that his current job required 
lifting a lot of heavy baggage and standing, which caused him 
constant back pain.  His back pain also interrupted his 
sleep.  Finally, the veteran testified that he had injured 
his back on the job.

The Board notes that under 38 C.F.R. § 3.159(c)(4), in a 
claim for disability compensation, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  A medical examination or medical opinion 
is necessary if the information and evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim, but:  (A) contains competent lay or medical 
evidence of a current diagnosed disability or persistent or 
recurrent symptoms of disability; (B) establishes that the 
veteran suffered an event, injury or disease in service, or 
has a disease or symptoms of a disease listed in § 3.309, 
§ 3.313, § 3.316, and § 3.317 manifesting during an 
applicable presumptive period provided the claimant has the 
required service or triggering event to qualify for that 
presumption; and (C) indicates that the claimed disability or 
symptoms may be associated with the established event, 
injury, or disease in service or with another service-
connected disability. Here, the Board finds that a low back 
disability  may be associated with the veteran's period of 
military service, and that therefore a VA examination with a 
medical opinion is warranted.  Accordingly, the case is 
remanded to the RO for the following actions:


	     1.  Copies of all outstanding records 
of treatment received 	     by the veteran for 
the disability at issue from VA and            
	     non-VA medical providers  should be 
obtained and made   	     part of the record.

2.  The veteran should be scheduled for a 
VA orthopedic examination to determine the 
nature and etiology of all current low back 
pathology. The claims file should be made 
available to the examiner for review in 
connection with the examination.  Any 
medically indicated special tests should be 
accomplished.  After reviewing the claims 
file and examining the veteran, the 
examiner should provide an opinion as to 
the likelihood that a present low back 
disability had its onset in service or is 
otherwise related to service, or developed 
as a consequence of the service-connected 
bilateral flat feet. 

In answering these questions, the physician 
should give a medical rationale for any 
conclusions and discuss any relevant 
service and post-service medical records.  

3.  After completion of the above and any 
other development the RO deems necessary, 
the RO should review the expanded record 
and adjudicate the veteran's claim which 
remains on appeal.  If the determination of 
any claim remains unfavorable to the 
veteran, the veteran and his representative 
should be provided with a supplemental 
statement of the case and afforded the 
appropriate opportunity to respond thereto.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


